Citation Nr: 0123462	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  93-16 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, including the spine, right hand and right arm.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from August 1983 to August 
1986.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1993 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, denied entitlement to service 
connection for arthritis of the neck, spine, right hand and 
right arm.  In March 1999, the Board affirmed the RO's 
decision.

The veteran appealed the Board's March 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a Memorandum Decision dated September 2000, the Court 
affirmed that portion of the Board's decision that denied the 
claim of entitlement to service connection for arthritis of 
the neck, spine, right hand, and right arm as not well 
grounded, vacated the Board's decision "in terms of its 
failure to address reasonably raised claims for service 
connection for DJD and nerve damage and for an increased 
rating for the veteran's service-connected post-traumatic 
headaches," and remanded these matters to the Board for 
expeditious further development and issuance of a 
readjudicated decision supported by an adequate statement of 
reasons and bases. 

In November 2000, the Court issued a miscellaneous order, In 
re: Veterans Claims Assistance Act of 2000, ___ Vet. App. 
___, Misc. No. 4-00, 2000 WL 1693303 (Nov. 13, 2000) (en 
banc), in which it found that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA) "may affect the disposition of many appeals."  
Pursuant to this miscellaneous order, the Clerk of the Court 
recalled judgment as to all affirmed claims, and in an Order 
dated December 2000, the Court vacated the Board's March 1999 
decision and remanded the previously noted four claims to the 
Board for further development and readjudication pursuant to 
the VCAA.  

The Board notes that, in its September 2000 Memorandum 
Decision, the Court found that the Board had improperly 
decided in the first instance the veteran's raised claim of 
entitlement to service connection for degenerative joint 
disease of the neck.  See Memorandum Decision at 7-8.  In 
light of the Court's finding in this regard, the Board has 
recharacterized the issue on appeal as is shown on the title 
page and refers this matter to the RO for adjudication of the 
raised claim.


REMAND

The veteran claims that he is entitled to service connection 
for arthritis of multiple joints, to include the neck, spine, 
right hand and right arm.  He specifically alleges that he 
sustained two traumatic head injuries during service that 
caused or contributed to his development of arthritis in the 
joints.  Additional development is necessary before the Board 
can review the veteran's appeal.  

The Board denied the benefit sought in March 1999 based on 
rationale that was then valid, but upon which, due to a 
recent change in the law, the Board may no longer rely.  
Specifically, the Board found that there was no medical 
evidence of record establishing that the veteran currently 
has arthritis of the right hand and arm and that his 
arthritis of the neck and spine is related to his period of 
active service, and based on that finding, concluded that the 
veteran had not submitted evidence of a well-grounded claim 
of entitlement to service connection for arthritis of 
multiple joints, including the neck, spine, right hand and 
right arm. 

As previously indicated, the veteran appealed the Board's 
March 1999 decision to the Court, and while his appeal was 
pending, legislation was passed that eliminates the need for 
a claimant to submit a well-grounded claim and enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See VCAA.  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the VCAA appears to be 
more favorable to the veteran; therefore, a Remand is 
necessary so that the RO can develop and adjudicate the 
veteran's appeal pursuant to the VCAA.

The facts in this case are not in dispute.  The veteran's 
service medical records reveal that he sustained traumatic 
injuries to his right hand, right arm and neck and that he 
was treated for back pain while serving on active duty.  In 
October 1983, the veteran sustained a bump on the head and 
was noted to have a sore, stiff neck over the trapezius 
muscles.  X-rays were normal.  The veteran was treated for 
pain in the middle of the lower back with some radiation in 
March and August 1984.  He was diagnosed with muscle spasms.  
In July 1985, the veteran was diagnosed with mechanical low 
back pain.  In an August 1986 Report of Medical History, a 
physician noted that the veteran had a history of neck and 
low back pain that had resolved.  A contemporaneous August 
1986 Report of Medical Examination reflects that the 
veteran's upper extremities, spine and other musculoskeletal 
and neurologic systems were normal.  

Post-service treatment records show that the veteran 
continued to receive treatment for cervical and back problems 
after his discharge from service.  X-rays of the cervical 
spine taken in September 1991 reveal minimal hypertrophic 
change at C4 with no other significant abnormality.  A 
January 1992 treatment record reflects that the veteran 
reported having pain in the middle of his back.  It was noted 
that the veteran worked as a mechanic, which involved heavy 
lifting.  In a March 1992 VA clinical record, a physician 
opined that the veteran had a cervical condition that was 
causing progressive neurological compromise including arm and 
leg problems.  The physician indicated that this was most 
likely a neurological condition involving a degenerative 
joint disease associated with cervical intervertebral disc 
herniation.  The veteran was advised to undergo surgery and 
in April 1992 the veteran underwent a C3-4 and C4-5 anterior 
cervical diskectomy with fusion, including bank bone donor 
graft and AO plate instrumentation.  He was diagnosed with 
cervical spondylosis.  In April 1992, the veteran underwent a 
VA examination, during which he reported the onset of non-
traumatic neck pain in November 1991.  The VA examiner 
diagnosed the veteran with degenerative joint disease of the 
neck.  In May 1992, the veteran was given a small cervical 
collar.  X-rays taken in conjunction with a June 1992 VA 
examination indicate status post fusion anteriorly of C3, C4 
and C5.  The examination was otherwise unremarkable.

In May 1993, the veteran was treated for shoulder and neck 
pain.  The veteran was admitted to the hospital in February 
1994 for complaints of increased weakness in the right hand 
and electric shocks going down into his extremities.  He was 
treated with physical therapy, occupational therapy and 
kinesitherapy and underwent an MRI scan.  The diagnoses were 
rehabilitation of weakness in the neck and hand, chronic neck 
pain status post neck surgery, and spinal stenosis secondary 
to degenerative arthritis.  

With regard to the veteran's arthritis of the right hand and 
right arm, service medical records confirm that the veteran 
sustained several traumatic injuries to his right hand and 
right elbow in October 1985, June 1985, and June 1986.  X-
rays of the right hand and elbow taken in June 1985 were 
normal and the veteran was diagnosed with severe bruising.  
In October 1985, the veteran was diagnosed with a hand 
sprain.  In June 1986, the veteran was treated for injuries 
sustained when his hand was hit by falling metal.  Post-
service treatment records show that the veteran was afforded 
a VA examination in April 1992.  At that time, he presented 
with complaints of stiffness in the right hand.  The VA 
examiner diagnosed the veteran with residuals of a right hand 
trauma.  The examiner did not clarify what type of residuals 
the veteran had, nor did the examiner opine that the 
veteran's currently diagnosed residuals were related to 
service.  

While the veteran has submitted evidence to show that he 
currently has degenerative changes, or arthritis possibly 
involving the neck, the back and the right hand, there is no 
medical evidence of record linking these currently diagnosed 
changes to any traumatic injury sustained during service or 
to any other incident of service.  Further, it is not clear 
to the Board whether the February 1994 diagnosis of spinal 
stenosis secondary to degenerative arthritis is a diagnosis, 
which encompasses the lumbar spine as well as the cervical 
spine, or just the cervical spine.  Likewise, it is not clear 
what type of "residuals of a hand trauma," the VA examiner 
was referring to in the April 1992 VA examination report.  

The VCAA provides that the VA's duty to assist includes 
providing the claimant a medical examination when the 
totality of the evidence establishes that the claimant has a 
current disability that may be associated with his period of 
active service and there is insufficient medical evidence of 
record for the VA to decide the claim.  In this case, as the 
record stands, there is insufficient medical evidence to 
determine whether the veteran's arthritis is related to his 
period of active service.  Accordingly, the veteran should be 
afforded a VA examination, during which an examiner can 
determine whether such a relationship exists.  

In addition, in its September 2000 Memorandum Decision, the 
Court found that the veteran had filed notices of 
disagreement with the RO's failure to adjudicate claims for 
service connection for nerve damage and an increased rating 
for post-traumatic headaches.  Based on that finding and 
pursuant to Buckley v. West, 12 Vet. App. 26, 82 (1998) and 
Beyrle v. Brown, 9 Vet. App. 24, 2728 (1996), the Court 
concluded that the Board should have remanded, rather than 
referred these claims to the RO for issuance of a statement 
of the case. 

The failure to issue a statement of the case in response to a 
notice of disagreement renders a claim procedurally 
defective.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2000); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  Accordingly, on Remand, the RO should cure this 
procedural defect.  Thereafter, the RO should return the 
claim's file to the Board only if the veteran perfects his 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).

This case is REMANDED for the following development:

1.  The RO should review the claims file 
and undertake all development necessary 
to comply with the VCAA.  

2.  The RO should then afford the veteran 
a VA examination to determine whether the 
arthritis of his joints, including neck, 
spine, right hand and right arm, is 
causally or etiologically related to his 
period of active service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to review all pertinent records 
associated with the claims file, 
particularly the service medical records 
and April 1992 VA examination report, and 
offer comments and an opinion regarding 
which of the veteran's joints are 
arthritic and which of those joints are 
causally or etiologically related to 
symptomatology shown in the veteran's 
service medical records.  All opinions 
should be supported by clear rationale 
and include a discussion of the facts and 
medical principles involved.  Because it 
is important that the veteran's 
disability be viewed in relation to its 
history, the veteran's claims file must 
be made available to the examiner for 
review.

3.  The RO should provide the veteran and 
his representative a statement of the 
case, which addresses the issues of 
entitlement to service connection for 
nerve damage and entitlement to an 
increased rating for post-traumatic 
headaches and cites the law and 
regulations pertinent to those issues, 
and afford them an opportunity to perfect 
an appeal with regard to these issues.  
The RO should advise the veteran that the 
Board will not adjudicate these claims 
following the issuance of the statement 
of the case unless the veteran perfects 
his appeal.   

When the development requested has been completed, the RO 
should readjudicate the claim of entitlement to service 
connection for arthritis of multiple joints, including the 
spine, right hand and right arm.  If the RO denies the 
benefit sought, it should furnish the veteran and his 
representative a supplemental statement of the case and 
afford them an opportunity to respond thereto before the 
record is returned to the Board for further review.

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
information.  The Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of this appeal.  
The veteran is free to submit additional argument and 
evidence in support of his claim.  However, he is not 
obligated to act unless otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	RAYMOND F. FERNER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




